DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 October 2020.

Claim Rejections - 35 USC § 103
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes et al. (USP 3,345,084 hereinafter “Hanes”) in view of Brammer et al. (USP 4,900,066 hereinafter “Brammer’). 
In regards to claim 1, Hanes discloses a system for providing an external thread on a cylinder, comprising:
a circumferential groove (51) defined in an exterior surface of the cylinder; and
a split ring (50 having proximal (bottom as oriented in fig. 2) and distal (top as oriented in fig. 2) open axial ends, a split ring axis (longitudinal axis), an interior side and an exterior side, the interior side comprising a lug (inner surface) for inserting within the groove and the exterior side comprising the external thread (60) configured for rotatably threading a corresponding internal thread of a tool (fig. 2 shows this capability), wherein the exterior side of the split ring comprises a circumferentially aligned shoulder (shoulder with holes “54’) protruding from the exterior side relative to the external thread and transverse to the split ring axis, and defining a sealing engagement and torqueing surface for the tool (fig. 2 shows this capability);
a retainer mechanism (19) for inhibiting rotation of the split ring within the groove, wherein the split ring has a first circumferential end and a second circumferential end, wherein a gap is provided between the first circumferential end and the second circumferential end of the split ring when the lug is inserted within the groove (shown in fig. 2); and
wherein the split ring is formed of deformable material to increase and decrease the gap for mounting and removal (see column 3, lines 32, which discloses the ring is “spring-like” and thus deformable).
While Hanes does not expressly disclose opposing sides of the thread having an angle between them of between 60 and 90 degrees; the angle between opposing threaded sides may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hanes to have opposing sides of the thread have an angle between them of between 60 and 90 degrees, as the angle between opposing threaded sides may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is inherent that by providing this angle that the sides would be capable of  exerting a radial force inwardly toward the cylinder and an axial force as the tool is rotatably threaded with the cylinder, thereby providing a radial clamping force to inhibit rotation of the split ring within the groove, in the same was as in the instant invention.
Hanes further does not disclose the retainer mechanism comprises a slot defined within the groove and a key for inserting within the slot and within the gap between the first circumferential end and the second circumferential end of the split ring, the key engaging with the first circumferential end and the second circumferential end to inhibit rotation of the split ring within the groove.
However, Brammer teaches a retainer mechanism comprising a slot (43) defined within a groove and a key (45) for inserting within the slot and within a gap (41) between the first circumferential end and a second circumferential end of a split ring (37), the key engaging with the first circumferential end and the second circumferential end to inhibit rotation of the split ring within the groove (see column 2, lines 39-44).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the retainer mechanism of Hanes with a slot and a key, in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44.
In regards to claim 2, Hanes further discloses the external thread is axially located between the proximal axial end of the split ring and the shoulder (shown in fig. 2).
In regards to claim 3, Hanes further discloses the lug is axially located between the proximal axial end of the split ring and the shoulder (shown in fig. 2).
In regards to claim 4, Hanes further discloses the external thread and the lug are axially located at a common axial position on the split ring so that the lug provides support for the external thread (shown in fig. 2).
In regards to claim 5, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the shoulder extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 9, Hanes further discloses the cylinder has a circumference and wherein the groove extends around the entire circumference of the cylinder (shown in fig. 2).
In regards to claim 10, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the lug extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 11, Hanes further discloses the cylinder is a component of a pipe string for insertion within a borehole (see column 1, lines 9-22).
In regards to claim 12, Hanes further discloses the cylinder comprises a housing (shown in fig. 2).
In regards to claim 13, Hanes further discloses the system is configured to connect a stabilizer with the housing with a threaded connection, and wherein the stabilizer comprises an internal thread which is compatible with the external thread on the split ring (fig. 2 shows this capability).


Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claimed range is critical, the cited portion of the specification makes no mention of the claimed range of 60-90 degrees. Therefore, it cannot be relied up as providing criticality for the specific numerical range. Further, the specification merely states “In the exemplary embodiment of the system (20), the thread angle of the external thread is at least about 60 degrees, and most preferably between about 60 degrees and about 90 degrees” (see page 7, 5th paragraph). This shows this angle is not critical, but merely optional. Lacking criticality,“[W ]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant’s arguments regarding the amended language, it is inherent that by providing Hanes with the claimed angle that the sides would be capable of  exerting a radial force inwardly toward the cylinder and an axial force as the tool is rotatably threaded with the cylinder, thereby providing a radial clamping force to inhibit rotation of the split ring within the groove in the same was as in the instant invention. Since there is no structural difference between the modified prior art and the instant invention, this capability is inherent. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious at the time of filing to one of ordinary skill in the art to provide the retainer mechanism of Hanes with a slot and a key, in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/14/2022